Michael G. McQuillen (Pro Hac Vice)
mmquillen@amm-law.com
John M. Kelly (Pro Hac Vice)
jkelly@amm-law.com
Gina M. Diomedi (Pro Hac Vice)
gdiomedi@amm-law.com
ADLER MURPHY & McQUILLEN LLP
20 S. Clark Street, Suite 2500
Chicago, IL 60603
Telephone: 312.345.0700
Facsimile: 312.345.9860

James N. Leik (8111109)
JLeik@perkinscoie.com
PERKINS COIE LLP
1029 West Third Avenue, Suite 300
Anchorage, AK 99501-1981
Telephone: 907.279.8561
Facsimile: 907.276.3108

Attorneys for Defendant Honeywell International Inc.

                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF ALASKA

In re Crash of Aircraft N93PC                       )
                                                    )    No. 3:15-cv-0112-HRH
on July 7, 2013 at Soldotna, Alaska                 )    (Consolidated with
                                                    )    No. 3:15-cv-0113-HRH and
                                                    )    No. 3:15-cv-0115-HRH)
                                                    )

                      HONEYWELL INTERNATIONAL INC.’S
                      MOTION FOR SUMMARY JUDGMENT

                                Oral Argument Requested

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, Defendant Honeywell

International Inc. (“Honeywell”) moves this Court for summary judgment. This motion

is supported by Honeywell’s memorandum filed simultaneously herewith.

In re Crash of Aircraft N93PC              Page 1 of 3
Case No. 3:15-cv-0112-HRH [Consolidated]

        Case 3:15-cv-00112-HRH Document 234 Filed 07/12/19 Page 1 of 3
Dated: July 12, 2019                        Respectfully Submitted,

                                            ADLER MURPHY & McQUILLEN LLP

                                            Attorneys for Defendant
                                            Honeywell International Inc.


                                            s/ Michael G. McQuillen
                                               Pro Hac Vice




In re Crash of Aircraft N93PC              Page 2 of 3
Case No. 3:15-cv-0112-HRH [Consolidated]

        Case 3:15-cv-00112-HRH Document 234 Filed 07/12/19 Page 2 of 3
                             CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, a true and correct copy of the foregoing

Honeywell International Inc.’s Motion for Summary Judgment and accompanying

Memorandum of Law were served electronically via the Court’s CM/ECF System on all

parties involved.


                                            /s/ Michael G. McQuillen
                                            Michael G. McQuillen




In re Crash of Aircraft N93PC              Page 3 of 3
Case No. 3:15-cv-0112-HRH [Consolidated]

        Case 3:15-cv-00112-HRH Document 234 Filed 07/12/19 Page 3 of 3
